Citation Nr: 0730680	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from June 1956 to July 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

FINDINGS OF FACT

1.  The evidence establishes that the veteran was exposed to 
excessive noise in service as a result of his duties as a jet 
airplane mechanic.

2.  The competent evidence demonstrates that the veteran's 
currently diagnosed tinnitus is causally related to active 
service.  



CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. 
§§ 1101, 1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.102 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Tinnitus

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a 
private post service examination record dated April 2004 from 
Orlando Ear, Nose & Throat indicate that the veteran has 
subjective tinnitus secondary to noise-induced hearing loss.  
In addition, a VA examination conducted in July 2004 found 
that the veteran has bilateral and constant tinnitus.  Such 
findings reflect a definitive diagnosis of tinnitus.  Based 
on the above, the first element of a service connection claim 
is deemed satisfied.

The veteran alleges that his tinnitus is due to exposure to 
noise during his active military service. The veteran 
reported to Orlando Ear, Nose & Throat that he was exposed to 
noise while working as an Air Force jet mechanic, including 
exposure to F-86Ds, Voodoo 100s, and small arms fire.  The 
veteran also reported to the VA examiner that he was exposed 
to jet aircraft noise while in the Air Force.  Indeed, the DD 
Form 214 reflects service as an aircraft mechanic.  
Additionally, the veteran is currently service-connected for 
hearing loss as a result of noise exposure during service.  
Therefore, the Board concedes that there is evidence of in-
service acoustical trauma.   

The third element for service connection requires a showing 
of medical evidence of a nexus between the current disability 
and the in-service disease or injury.  The Board acknowledges 
an examination report dated April 2004, where the veteran's 
private audiologist, with Orlando Ear, Nose & Throat, noted 
that the veteran has a long history of previous noise 
exposure during military service.  The private audiologist 
opined that the veteran had noise-induced hearing loss which 
is as likely as not caused by his noise exposure while in 
service.  That same report found that the veteran had 
tinnitus subjective secondary to his noise-induced hearing 
loss.  Moreover, the private audiologist also indicated that 
the veteran has had hearing loss and tinnitus for many years, 
which seems to be slowly increasing over time.  

The Board also acknowledges a July 2004 VA audiology 
examination.  In that examination report, the VA examiner 
related the veteran's hearing loss to service, but opined 
that it is not more likely than not that the noise trauma in 
the Air Force is the etiology of his tinnitus.  However, the 
VA examiner premised his opinion regarding the etiology of 
tinnitus based on the veteran's statement that his tinnitus 
started 3 or 4 years prior to the examination.  In his notice 
of disagreement, the veteran asserts that during the VA 
examination he recounted his history of tinnitus and 
explained that in the last 4 to 5 years the tinnitus has been 
constant and getting worse, but that he began experiencing 
intermittent tinnitus during active duty.  Further, the 
veteran's assertions are consistent with the information that 
he reported to the private physician in the course of 
treatment for tinnitus just a few months before the VA 
examination.  Specifically, the veteran reported a history of 
tinnitus for many years, which has slowly increased over 
time.  Accordingly, the Board finds that the veteran's 
statement regarding the onset of tinnitus is credible.  
Therefore, since the VA medical opinion is based upon an 
inaccurate understanding of the veteran's medical history, it 
is not deemed highly probative as to the question of whether 
tinnitus was causally related to active service.

Based on the facts as detailed above, it is determined that 
the evidence is at least in equipoise as to the question of 
whether the there is medical evidence of a nexus between the 
tinnitus and the veteran's in-service acoustic trauma.  As 
such, the Board will resolve doubt in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Accordingly, the appeal is granted.



Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5403(a)(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The Board emphasizes that the disposition in this case is 
wholly favorable to the veteran, such that any defect in 
notice or assistance that may exist does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Service connection for tinnitus is granted, subject to the 
regulations governing the payment of VA monetary benefits.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


